Citation Nr: 1228062	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  07-12 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for hepatitis C. 

3.  Entitlement to service connection for residuals of a concussive trauma, claimed as concussion with memory loss. 

4.  Entitlement to service connection for a heart condition, to include coronary artery disorder (claimed as heart attack and chest pain). 

5.  Entitlement to a compensable rating for the Veteran's service-connected schizophrenia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The Veteran had active service with the United States Navy from July 1971 to July 1978; he served as a Corpsman with the United States Marine Corps.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2006 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The July 2006 decision denied an increased evaluation for schizophrenia, while the March 2008 decision denied service connection for a heart condition, hepatitis C and concussion residuals.  

In November 2010 the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file.  The record reflects that the video equipment was not functioning properly, but that the Veteran indicated that an audio-only hearing was acceptable.

The Veteran's claim first came before the Board in January 2011, at which time it was remanded for further development and compliance with due process requirements and VA's duty to assist.  





As noted in the Board's January 2011 remand, the issues of entitlement to service connection for headaches, tinnitus and a gastrointestinal disorder, as well as the issue of whether new and material evidence has been submitted to reopen claims for PTSD and a back disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Moreover, as previously noted, the Veteran has also raised the issue of clear and unmistakable error (CUE) in a November 1981 rating decision which reduced the evaluation for the Veteran's schizophrenia from 10 percent to noncompensable.  This issue is discussed further below, and must be the subject of a full adjudication.  

The claim of entitlement to service connection for kidney stones was previously the subject of a rating decision that became final in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. § 3.104.  However, subsequent to this rating decision, previously unavailable service treatment records were associated with the claims file.  As these records were not part of the claims file at the time of the earlier denial, the Veteran's claim of service connection for kidney stones will be reconsidered notwithstanding the requirement that new and material evidence be submitted.  See 38 C.F.R. § 3.156(c).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for kidney stones, hepatitis C, residuals of a concussive trauma and a heart condition.  He has also claimed entitlement to a compensable rating for his service-connected schizophrenia.  Unfortunately, these claims must once again be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.  The discovery and association with the file of complete service treatment records as a result of the prior examination requires additional development.

With regard to the claims asserting entitlement to service connection, each requires a VA examination under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA must provide a medical examination in connection with a service connection claim when the record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (B) establishes that the Veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability, but (D) does not contain sufficient evidence for the Secretary to make a decision on the claim.  The threshold for determining a possibility of a nexus is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

With regard to kidney stones, the Veteran has been treated for kidney stones since 1999.  During his November 2010 hearing the Veteran testified that he experienced pain in service in 1978 that was identical to the pain he has experienced when passing a kidney stone.  He is competent to describe his pain, and to compare it to other pains he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  The competent lay testimony is sufficient to raise the possibility of a nexus to service.

For the Veteran's service connection claim for hepatitis C, the Veteran has reported several known risk factors for that condition.  Specifically, he stated that he engaged in high risk sexual activity in service.  Service treatment records show that he was treated for sexually transmitted disease while in service and also that he was administered the gamma globulin immunization in 1976.  This has historically been used as a prophylactic treatment for people exposed to infectious diseases, including hepatitis A.  Recent medical treatment records show that the Veteran has been diagnosed with hepatitis C.  The presence of a likely risk factor and the in-service injection raise the possibility of substantiating the claim.

Regarding the claim of service connection for residuals of a concussive trauma, service personnel records show that the Veteran was assigned to armored unit as a medic.   The Veteran alleges exposure to significant concussive forces from working near the muzzles of the tanks while they were firing.  The allegation is consistent with the facts and circumstances of the Veteran's service, and current treatment records show that the Veteran has significant memory problems.  An examination is warranted under McLendon, supra.

Regarding a heart condition, service treatment records from October 1978 indicate that the Veteran reported chest pain; no cause for such is identified.  The Veteran asserts that his heart condition began in service and is related to those complaints.  VA treatment records do show treatment for a heart condition, diagnosed as coronary artery disorder.  The unexplained chest pain in combination with a current disability requires examination.

To date, the Veteran has not been afforded a VA examination in connection with the claims listed above, and the evidence of record is insufficient for the Board to render decisions on those claims.  The Veteran is competent to testify as to the presence of observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  His statements and the accompanying medical evidence are sufficient to require VA to obtain medical opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  That evidence is not sufficient, however, to grant the benefits sought, as there are outstanding questions as to whether the claimed conditions began in service, or are otherwise etiologically related to his period of active service.  Consequently, this matter must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

With regard to the Veteran's claim for a compensable rating for his service-connected schizophrenia, in the January 2011 remand the Board remanded the issue because it was inextricably intertwined with the Veteran's claim of clear and unmistakable error (CUE) in a November 1981 rating decision that reduced the evaluation for the Veteran's schizophrenia from 10 percent to noncompensable.  The CUE claim was referred for appropriate action, including adjudication of that claim.  

While VA mentioned the issue of CUE in a May 2012 Supplemental Statement of the Case (SSOC) this does not constitute a full adjudication of that issue.  Accordingly, the Board still cannot adjudicate the increased evaluation claim, nor any potential claim for a finding of total disability based on individual unemployability.  If the November 1981 rating decision is found to be CUE, any assigned evaluation would be in effect for more than 20 years and entitled to protection.  See 38 C.F.R. § 3.951.  There is therefore the potential for conflict between a Board decision on evaluation and the implementation of a finding of CUE in a 1981 decision.  For example, if the 10 percent evaluation were restored, and the Board had determined no compensable evaluation was currently warranted, there would be conflict.  The Veteran must be afforded the opportunity to present evidence and argument regarding the CUE claim before the AOJ, as well as to appeal any adverse decision.  Only after that inextricably intertwined claim is resolved can the Board address the question of an increased compensable evaluation for schizophrenia.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain updated VA treatment records from the VA Medical Center in Houston, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of August 2010 to the present.  .

2.  After obtaining any available VA records, schedule the Veteran for appropriate VA examinations in support of his claims of entitlement to service connection for kidney stones, hepatitis C, residuals of a concussive trauma, and a heart condition.  Any and all indicated evaluations, studies and tests deemed necessary by the examiners should be accomplished.  The claims file must be reviewed by the examiners in conjunction with the examinations.  For each examination, the examiner is asked to state the precise nature the relevant condition demonstrated by the Veteran.  

For each condition diagnosed the examiner should provide an opinion as to whether that condition at least as likely as not (a 50 percent probability or greater) was caused or aggravated by service.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for a VA mental disorders examination to obtain updated, current findings regarding the status and extent of disability due to service connected schizophrenia.

4.  Take appropriate action to develop and adjudicate the Veteran's claim of CUE in a November 1981 RO decision reducing the schizophrenia evaluation from 10 percent to noncompensable, effective July 1, 1980.  This should include, at a minimum, the issuance of a full rating decision.  

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



